Citation Nr: 0426462	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-37 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

2.	Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1946 with further service in National Guard and 
reserve units.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination by the RO 
that denied the veteran's application to reopen a claim for 
service connection for a low back disability based on new and 
material evidence.  The claim for service connection for a 
low back disorder was previously denied by the Board in 1970 
and by several unappealed RO rating actions with the most 
recent being an unappealed rating action of January 1980.  

In the October 2003 statement of the case the RO announced 
its determination that new and material evidence had been 
received to reopen the claim for service connection for a low 
back disorder.  The reopened claim was denied after a de novo 
review of the evidence.  

Where the claim in question has been finally rejected at the 
RO level and not appealed, the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, while the RO has determined that new and 
material evidence has been submitted, the Board must make an 
independent determination as to that question.  

In September 2004 the Board granted a motion to advance this 
claim on the docket and the issues listed on the tile page of 
this decision are before the Board for appellate 
consideration at this time.  

The issue of entitlement to service connection for a low back 
disorder will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDING OF FACT

The evidence submitted since the last final decision in 
January 1980 that denied service connection for a low back 
disability, raises a reasonable probability of changing the 
outcome.


CONCLUSION OF LAW

The additional evidence received since the unappealed rating 
decision of January 1990 that denied service connection for a 
low back disorder is new and material; and the veteran's 
claim for service connection for this disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2004).  It also includes 
new notification provisions.  38 U.S.C.A. § 5103(a) (West 
2002).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in 
regard to the veteran's application to reopen his claim for 
service connection for a low back disorder based on new and 
material evidence, further assistance is unnecessary to aid 
the appellant in regard to this matter.  

The evidence that was of record when the RO denied the 
veteran's claim for service connection for a low back 
disability in January 1980 may be briefly summarized.  The 
veteran's service medical records from his period of active 
service, including his August 1946 examination prior to 
discharge, contain no findings, complaints, or diagnosis 
indicative of a back disorder.  

Additional service medical records indicate that the veteran 
was seen in May 1965, during a period of ACDUTRA, with a 
history of vague low back pain when he performed heavy 
lifting.  There were no leg pains, paresthesia, muscle 
weakness or sensory loss and no paravertebral muscle spasms 
were reported on examination.  The impression was no evidence 
of disc involvement.  It was recommended that calisthenics be 
modified and that the veteran's back be strapped before 
shooting.  

On a VA examination in May 1969 the veteran's complaints 
included back pain.  After physical evaluation the diagnoses 
included rheumatoid arthritis, multiple joints and back, not 
able to verify by x-ray or tests.  An x-ray revealed minimal 
osteoarthritis of the cervical spine, but was otherwise 
normal.   Subsequent clinical record, physician's statements, 
and examinations indicate treatment and evaluations for 
rheumatoid arthritis affecting various joints, including the 
low back.  Statements from the veteran's private physician 
expressed the opinion that the veteran's back problem was 
related to 1954 and 1965 injuries sustained while in the 
National Guard.  

In statements dated in November 1974, and September 1976, 
Harold F. McGovern, M.D., reported that he treated the 
veteran for rheumatoid arthritis that involved the back.  He 
had no doubt that the veteran's back problem was aggravated 
by the injury sustained at Camp Drum in 1965.  In the 1976 
statement Dr. McGovern reported that the veteran's low back 
pain had been present since an injury at Fort Drum in 1965.  
In a statement dated in January 1971, Dr. McGovern reported 
that he had treated the veteran for a back disability since 
1968, but he made no mention of the 1965 injury.

In a statement dated in August 1977, Peter G. Brandetsas, 
M.D., reported that he treated the veteran for an acute 
lumbosacral strain in 1965, following an injury incurred 
while lifting targets during training at Fort Drum, New York.

In a statement dated in October 1979, the assistant adjutant 
general in the veteran's reserve unit reported that he 
recalled the veteran injuring himself on the rifle range at 
Fort Drum, that the veteran was sent to a hospital for 
treatment, and that Dr. Pete Brandetsas had provided 
treatment.

The evidence associated with the record since the unappealed 
1980 rating action that denied service connection for a low 
back disorder consists of a VA clinical record dated in 
August 2003, reflects treatment for progressively worsening 
low back pain.  The veteran said that he had had this problem 
since a 1965 injury sustained while lifting targets while 
serving in the reserves.  It was also indicated that the 
veteran received treatment for this injury from VA.  An x-ray 
showed early degenerative changes in the lumbosacral spine.  
After evaluation and review of statements from Dr. 
Brandetsas, the assessment was chronic low back pain.  The 
doctor said that it was at least as likely as not that this 
was related to the veteran's 1965 injury.

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 2002).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material".  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence means existing evidence not  previously 
submitted to agency decisionmakers.  Material evidence means  
existing evidence that, by itself or when considered with 
previous  evidence of record, relates to an unestablished 
fact necessary to  substantiate the claim.  New and material 
evidence can be neither  cumulative nor redundant of the 
evidence of record at the time of the  last prior final 
denial of the claim sought to be reopened, and must  raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2003).  

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for a disability initially 
diagnosed after service may be service connected if all the 
evidence demonstrates that it had its onset during service.  
38 C.F.R. § 3.303(d) (2003).  

The August 2003 statement from a VA physician was not 
previously of record, and was the product of a review of some 
of the veteran's records.  It is raises a reasonable 
possibility of an allowance, because the partial review 
yielded a conclusion that the veteran had a current 
disability related to an injury incurred during active duty 
for training.  Accordingly, the Board finds that new and 
material evidence has been received sufficient to reopen the 
claim of entitlement to service connection for a low back 
disability.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.  


REMAND


While service medical records show that the veteran was seen 
in May 1965 for treatment of back complaints, it does not 
appear that the nature and dates of the veteran's service has 
been verified by the service department.

The Board finds that a medical opinion is also needed 
because, none of the medical opinions currently of record was 
the product of a review of the entire claims folder.

In view of the above, this case is REMANDED for the following 
actions:

1.  The RO or AMC should attempt to 
verify through the appropriate service 
department sources, the dates and nature 
of the veteran's service in May 1965.

2.  The RO or AMC should request that the 
VA physician who provided the August 2003 
evaluation and opinion review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
that any current low back disability is 
the result of an injury sustained during 
the veteran's service in May 1965.  The 
physician should provide a rationale for 
the opinion.  If the physician is not 
available, another physician should 
furnish the necessary opinion.

3.  Then, the RO should re-adjudicate the 
claim for service connection for a low 
back disorder.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
case should then be returned to this 
Board for further appellate 
consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



